Citation Nr: 1722388	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  11-00 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Waco, Texas


THE ISSUES

1. Entitlement to service connection for a lumbar spine disorder.

2. Entitlement to service connection for a cervical spine disorder, to include as secondary to claimed lumbar spine disorder.

3. Entitlement to service connection for a right shoulder disorder, to include as secondary to claimed lumbar spine disorder.

4. Entitlement to service connection for a right hip disorder, to include as secondary to claimed lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to May 1976.

These matters come before the Board of Veterans' Appeals (Board) from an August 2010 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  The Board previously remanded these matters in April 2014, January 2015 and January 2016.


FINDINGS OF FACT

1. The Veteran's lumbar spine disorder is not etiologically related to the Veteran's active service.

2. The Veteran's cervical spine disorder is not etiologically related to the Veteran's active service and was not caused or aggravated by a service-connected disability.

3. The Veteran's right shoulder disorder is not etiologically related to the Veteran's active service and was not caused or aggravated by a service-connected disability.

4. The Veteran's right hip disorder is not etiologically related to the Veteran's active service and was not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1. The Veteran's lumbar spine disorder was not incurred or aggravated during active duty service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2. The Veteran's cervical spine disorder was not incurred in or aggravated during active duty service or as secondary to a lumbar spine disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

3. The Veteran's right shoulder disorder was not incurred in or aggravated during active duty service or as secondary to a lumbar spine disorder.  38 U.S.C. A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

4. The Veteran's right hip disorder was not incurred in or aggravated during active duty service or as secondary to a lumbar spine disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Compliant notice was provided to the Veteran in January 2010.

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes service treatment records (STRs), VA medical records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, VA examinations, supplemental VA examiner opinions and additional private and VA medical records were provided.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

VA examinations were obtained in May 2010, December 2013, an addendum to the December 2013 VA examination in May 2014, June 2015, and July 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded adequate VA examinations and opinions.  The reports include a clinical examination, diagnostic testing, and the Veteran's reported symptoms.  The reports provide findings and adequate rationale relevant to the criteria for service connection. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate these claims has been obtained.

II.	Service Connection 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A § 1154(a).

Under 38 C.F.R. § 3.310, service connection on a secondary basis may be granted for a disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a non-service connected disability by a service connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102. 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran has claimed that his lumbar spine disorder arises out of an injury he incurred during service while playing racquetball (paddleball).  The Veteran further claimed that the cervical spine disorder, right shoulder disorder and right hip disorder were caused or aggravated by his lumbar spine disorder.  As the analyses for these claimed conditions are substantially the same, they are discussed together.

In March 1969, the Veteran's entrance exam noted him as having no back pain, no abnormal bone, joint or other deformity, no arthritis or rheumatism and no painful or "trick" shoulder or elbow.  In April 1970, service treatment records note shoulder pain.  The Veteran was diagnosed with a muscle strain and given a sling.  In March 1971, service treatment records note that the Veteran was admitted to the hospital following a paddleball game.  The Veteran stated after playing paddleball, pain was barely noticeable but got progressively worse.  By the next morning the Veteran went to the hospital for treatment.  The Veteran was diagnosed with a low back strain.  By April 1971, service treatment records showed improved symptoms of his back pain.  In September 1975, the Veteran's separation exam noted the spine and other musculoskeletal system, and lower and upper extremities as normal.  Additionally, the Veteran's separation exam noted no recurrent back pain, no arthritis, rheumatism or bursitis and no abnormal bone, joint or other deformity.  

Following military service, the Veteran worked as an air traffic controller for the Federal Aviation Administration (FAA) until 1981.  Between 1976 and 1981, the Veteran's FAA medical records noted the Veteran's neck, spine, other musculoskeletal system, upper and lower extremities as normal.

In July 2001, the Veteran saw his VA physician for a consult.  The Veteran complained of pain starting in his cervical spine about a week earlier, and that he had sharp pain in his neck and it felt stiff during the consult.  The VA physician diagnosed the Veteran with a muscle spasm.  

In November 2003, the Veteran saw his VA physician for chronic right shoulder pain.  The Veteran stated that his original shoulder injury was from lifting heavy objects over his head in a construction project.  During this exam, the physician noted that the Veteran's neck was within normal limits, with no thyromegally, or nodules, no lymphadenopathy, and full active range of motion.  The physician also noted the back had full active range of motion with normal strength, no deformity or discoloration and nontender.  The Veteran was diagnosed with shoulder strain, shoulder bursitis.

In March 2006, the Veteran saw his VA physician for a clinical evaluation and follow up for his right shoulder.  The physician noted a history of right shoulder distal clavicle resection and subacromial decompression and shoulder arthroscopy.  The Veteran was noted as doing well.  The physician diagnosed the Veteran with status post distal clavicle resection, subacromial decompression.

In July 2009, the Veteran saw his private doctor for pain in his right hip.  The Veteran complained of pain for some time and difficulty walking on the right leg and right hip.  An MRI scan showed avascular necrosis of the hip and severe degenerative arthritis in the right hip.  The Veteran was admitted to the hospital for a right total hip replacement.  

In December 2009, the Veteran saw his VA physician for a CT scan of his lumbar spine.  The physician noted a history of sclerosis of the lumbar spine on x-ray.  The Veteran was diagnosed with right spondylolysis at L5/S1 with no significant spondylolisthesis and mild spondylosis and disc disease of the lumbar spine.

In December 2009, the Veteran submitted a statement in support of his claim.  The Veteran stated that he injured his back in March 1971 in the Webb Air Force Base gym and was in the hospital for a week following this injury.  Following service, between 1976 and 1981, the Veteran stated that he was seen by a flight surgeon at the FAA medical facility for back problems and around November 1982, the Veteran was hospitalized for back and other associated problems.  The Veteran further stated that he used a chiropractor between 1991 and 1993 to ease back pain and went to VA physical therapy from July 2001 to February 2002 for back and neck pain.  The Veteran argued that over the years, other problems had developed from the March 1971 accident.  The Veteran stated he had physical therapy on his right shoulder from April 2002 to May 2005 when he had a right shoulder arthroscopy and right shoulder subacromial decompression and distal clavicle.  The Veteran stated that in March 2008, the Veteran saw a VA doctor for severe right hip pain and following his March 2009 MRI, was advised to get a right hip replacement.  The Veteran also stated that he continued to have back problems after both the right shoulder and right hip surgeries.  

In February 2010, the Veteran's second ex-wife, P.R., submitted a statement in support of the Veteran's claims.  P.R. stated that the Veteran had constant back pain and that she personally accompanied him to the chiropractor, and that on one occasion she took him to Kaiser because he was barely able to move.

In February 2010, the Veteran's neighbor, M.K, also submitted a statement in support of the Veteran's claims.  M.K. stated that he had been the Veteran's neighbor since August 2000 and has watched the Veteran decrease in his physical abilities to perform the tasks of a rancher, business and home owner.  M.K. said that he has watched the Veteran's health decline, pain increase and physical stamina wain.  

In May 2010, the Veteran was afforded a VA examination for his lumbar spine disorder claim.  The Veteran said his back improved after the initial injury while playing racquetball during service, but that he continued to have low grade back pain since then.  The examiner noted a diagnosis of lumbar spine degenerative changes with radiculopathy to the right leg.  The examiner stated that no further care was done for the Veteran's back after April 1971 as the back condition resolved.  In addition, the examiner noted that subsequent air traffic controller physical exams indicated no complaints of a back condition.  The examiner also stated that the Veteran's separation exam in September 1975 was negative for complaints of a back condition.  There was no evidence of a chronic condition following treatment for the Veteran's back condition in March and April 1971.  The examiner stated that the Veteran now had a lumbar spine degenerative condition with radiculopathy, and that there was no evidence of spinal degeneration or degenerative disease or radiculopathy while on active duty.  Instead, evidence during service only showed treatment for a strain.  Therefore, the examiner opined that based on the evidence available, the current spine condition was less likely than not related to his treatment while on active duty.

In June 2012, the Veteran submitted an additional statement in support of his claim.  The Veteran stated that he believed the hip, shoulder and right side of his body were directly caused by his back problem.  

In January 2013, the Veteran's supervisor, M.B., submitted a statement on behalf of the Veteran's claim.  M.B. stated that he had personal knowledge of the Veteran's back problems because he would have to find someone to cover the Veteran's shifts on several occasions or assign the Veteran light duties due to back problems.  M.B. also stated that he became familiar with the Veteran's injury, discomfort and limitations as they were both on flying status at that time and so he needed to know the Veteran's physical condition.  M.B. said that the Veteran had numerous reoccurrences of back problems which would not allow him to do his assigned duties and on many occasions would wear a back support in an effort to ease the pain.  M.B. stated that him and the Veteran have remained friends over the years, and was aware of the Veteran's ongoing back problems and has personally taken the Veteran to chiropractors.  Finally, M.B. stated that the Veteran has had numerous injections in his back, had shoulder and hip surgery and to date the back problem still remains a serious issue.

In July 2013, the Veteran's first ex-wife, P.N., submitted a statement on behalf of the Veteran's claim.  P.N. stated that she was married to the Veteran during his time in service and personally drove the Veteran to the hospital after his injury.  P.N. stated that after coming home from the hospital, the Veteran had to sleep flat on the floor with pillows under his legs and he still needed help to get dressed and assistance to get around.  P.N. said that he was in severe pain for some time and that the Veteran stayed on light duty in his military duties.  P.N. stated that until they divorced in 1973, the Veteran continued to suffer from back problems.  

In December 2013, the Veteran was afforded a VA examination for his back, neck, shoulder and hip claims.  Regarding the back, the examiner noted previous diagnoses of lumbar sprain, osteoarthritis and lumbar degenerative disc disease.  The Veteran stated that he had chronic, intermittent, progressively worsening low back pain since his initial injury in March 1970.  Regarding the neck, the examiner noted a previous diagnosis of osteoarthritis in the cervical spine.  The Veteran stated that he had chronic, intermittent, progressively worsening mechanical neck pain since 1971 and assumed it was related to his back.  The Veteran denied daily neck pain and cervical radicular symptoms.  Regarding the shoulder, the examiner noted previous diagnoses of osteoarthritis and impingement syndrome.  The Veteran stated he had chronic, intermittent, progressively worsening mechanical right shoulder pain since 2000 and felt it was related to his back.  The Veteran stated in May 2005, he received right shoulder arthroscopy, right shoulder subacromial decompression and distal clavicle resection.  The Veteran denied daily right shoulder pain or right shoulder instability.  Regarding the hip, the examiner noted a previous diagnosis of osteoarthritis.  The Veteran stated he had chronic, intermittent, progressively worsening mechanical right hip pain since 2003 and assumed it was related to his back.  The Veteran denied any acute right hip injury and denied right hip instability.  

The examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that it was more likely than not that the Veteran's current neck, back, right shoulder and right hip conditions were due to chronic degenerative changes associated with aging.  

In March 2014, the Veteran submitted a statement in support of his claims.  The Veteran stated that his back pain began on active duty and has continued throughout the Veteran's life.  The Veteran argued that the injury started as back problems and that at the time, he was a young airman and did not go to the doctor unless he was injured or in a lot of pain.  The Veteran stated he "toughed out" his pain.  The Veteran said that back pain has caused pain and suffering to the point that other body parts have been affected including his neck, right shoulder and right hip.  

In May 2014, an addendum to clarify the December 2013 VA examination opinion was provided.  The examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that a review of the Veteran's service medical records revealed documentation of July 1971 admission to the hospital for symptomatic treatment only of acute lumbar strain.  The Veteran denied experiencing recurrent back pain and there was a normal spine exam upon separation.  The examiner further stated that a review of orthopedic literature revealed that it was more likely than not that the Veteran's current lumbar spine condition was due to chronic degenerative changes associated with aging and/or obesity.  Based on the available medical documentation, the examiner was unable to comment further without resorting to mere speculation.

In June 2015, the Veteran was afforded a VA examination for his back, hip and shoulder claims.  The Veteran stated he had back pain since his discharge, right hip pain since 2005 which resulted in right total hip arthroscopy in 2009 and had rotator cuff repair for his shoulder.  The examiner opined that the Veteran's lumbar spine disorder was less than 50 percent likely to be related to the events documented while in service in spite of the buddy statements.  The examiner stated that to the best of the Veteran's knowledge he did not fall or hit any object hard enough to be noticeable as to cause his back pain.  Further, it was documented the Veteran played four games of paddleball that night with no difficulty and no pain until the following morning.  The examiner stated that the facts were consistent with a natural history of lumbar strain.  The examiner further opined that had the Veteran sustained a clinically significant injury to have been the etiologic agent or aggravatory agent, then the Veteran would not have been given a diagnosis of lumbar strain and it would have been greater than 50 percent likely that he would have had pain immediately.  The examiner noted that there was no record of any back pain following May 1971 in service treatment records and his discharge medical evaluation recorded no pain.  Further, in August 1971, the Veteran described his health as excellent.  Therefore, the examiner stated that the Veteran's back injury was soft tissue as supported by the treatment records and had nothing to do with the development of arthritis.

In addition, the examiner further opined that the claimed hip disorder was less than 50 percent likely related to any lumbar spine disorder because there was a significant proximity issue that not only was the main cause for this opinion but also of note was the fact that the Veteran likely had no significant back problems as a result of his claimed back pathology.  Further, regarding the right shoulder disorder, the examiner opined that there was absolutely no pathophysiologic connection between glenohumeral joint pathology and lumbar spine pathology.  The examiner stated that it was greater than 50 percent likely as not that any shoulder condition suffered by the Veteran not only did not occur in service, but was completely unrelated to any lumbar spine issues the Veteran had or did not have while in service.

In July 2015, the Veteran was afforded a VA examination for his cervical spine disorder.  The Veteran stated he had neck pain since service and that headaches accompanied the neck pain.  The Veteran said he had no recollection of a specific incident in service where his neck pain began.  The Veteran felt that his neck problems were from the same pathology that caused his back complaints.  The examiner stated that other than the Veteran's statements, there was no evidence in the service treatment records to indicate that the Veteran was treated for neck pathology or headaches on any of his evaluations.  Upon separation, the Veteran specifically noted no abnormalities on his neck and did not document the presence of headaches, which was a completely separate issue pathologically from any back diagnosis.  The examiner opined that it was greater than 50 percent likely as not that the Veteran did not have any substantive neck problems or headaches while in service.  The examiner further opined it was less likely than 50 percent that the Veteran's current cervical spine pathology was caused by his back problems.  The examiner explained that while both are areas of the spine, they provide different functions.  In addition, there was no history or trauma or any documentation of injury to the cervical spine and no documentation of headaches in the service treatment records.  Further, the separation exam and all other evaluations did not document headaches or neck pain.  The examiner also stated again that while there was a connection between the cervical and lumbar spine, in the absence of high impact trauma and in the presence of the Veteran's history of back injury in service, there was no pathophysiologic explanation to suggest any form of enhancement, aggravation or acceleration of the Veteran's cervical spine pathology as a result of unrelated lumbar spine pathology either by injury mechanism, biomechanical analysis or history.   

Thus, there is no credible lay evidence or competent medical evidence linking the Veteran's lumbar spine disorder to service.  As the Board has concluded that service connection is not warranted for a lumbar spine disorder, and as there are no service-connected disabilities, there can be no secondary service connection for cervical spine, right shoulder or right hip disorders, and service connection on a secondary basis must be denied due to lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).

The Board also considered the lay statements offered in support of the Veteran's claim.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington, 19 Vet. App. 362.  He is also competent to report symptoms of his condition.  Layno, 6 Vet. App. 465, 469-71.  However, lay witnesses are not competent to provide a medical diagnosis.  See Barr, 21 Vet. App. 303.  Thereby, the Veteran is not competent to definitively state the cause of his current lumbar spine, cervical spine, right shoulder, and right hip disorders.  Thus, the Board affords more probative weight to the VA examiners' opinions than the Veteran's own contentions, and there are no medical opinions to the contrary.  

The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert, 1 Vet. App. at 54-56.  Therefore, given the absence of evidence that shows that the Veteran's lumbar spine disorder was incurred in service or manifest within a year after service, and given the absence of evidence that shows that the Veteran's cervical spine, right shoulder and right hip disorders were incurred in service, manifest within a year after service or was caused by or aggravated by the Veteran's lumbar spine disorder, the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved.  Service connection for a lumbar spine disorder is not warranted.  Service connection for a cervical spine disorder, to include as secondary to claimed lumbar spine disorder, service connection for a right shoulder disorder, to include as secondary to claimed lumbar spine disorder, and service connection for a right hip disorder, to include as secondary to claimed lumbar spine disorder, are not warranted.


ORDER

1. Entitlement to service connection for a lumbar spine disorder is denied.

2. Entitlement to service connection for a cervical spine disorder, to include as secondary to claimed lumbar spine disorder is denied.

3. Entitlement to service connection for a right shoulder disorder, to include as secondary to claimed lumbar spine disorder is denied.

4. Entitlement to service connection for a right hip disorder, to include as secondary to claimed lumbar spine disorder is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


